        Case 1:19-cr-00410-KPF Document 50 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              19 Cr. 410 (KPF)

CLIFFORD TAYLOR,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a telephonic conference

on April 24, 2020, at 12:00 p.m. to discuss Mr. Taylor’s pretrial release on

bond. The dial-in information is as follows: At 12:00 p.m. on April 24, 2020,

the parties shall call (888) 363-4749 and enter access code 5123533. If the

conference line requests a “security code” the parties shall press “*”. Please

note, the conference will not be available prior to 12:00 p.m.

      Defense counsel, Mr. Miedel, is hereby ORDERED to provide the dial-in

information to his client, Mr. Taylor.

      SO ORDERED.

Dated: April 23, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
